Citation Nr: 1027685	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  04-24 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for a depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 2001 through September 
2002.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(RO).  


FINDING OF FACT

The evidence of record demonstrates that a depressive disorder is 
related to active duty service.


CONCLUSION OF LAW

A depressive disorder was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have 
been satisfied in the present case, the Board is not precluded 
from adjudicating the issue involving the Veteran's claim for 
service connection for a depressive disorder.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  This 
is so because the Board is taking action favorable to the Veteran 
by granting the issue at hand.  As such, this decision poses no 
risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

The Veteran contends that he is entitled to service connection 
for a depressive disorder.  He alleges that he had a depressive 
disorder during service, that he has a depressive disorder now, 
and that his current depressive disorder is related to his active 
duty service.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection 
where a claimant can demonstrate "(1) that a condition was 
'noted' during service; (2) evidence of postservice continuity of 
the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology."  Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on 
lay evidence "to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007) (footnote 
omitted).  "[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1336-
37 (Fed. Cir. 2006).

Initially, the Board acknowledges that the RO scheduled the 
Veteran for a VA examination in October 2009 to determine the 
etiology of his depressive disorder in compliance with the 
Board's October 2007 remand, but that the Veteran failed to 
report for that examination.  Specifically, a September 2009 
notation from the VA Medical Center reflects that the Veteran 
cancelled his examination because he reportedly withdrew his 
claim.  However, neither the Veteran nor his representative has 
indicated to the Board that he wishes to withdraw his claim, thus 
it is still before the Board.  38 U.S.C.A. § 7105(d)(5) (West 
2002); 38 C.F.R. § 20.204(b) (2009) (a 


substantive appeal may be withdrawn in writing at any time before 
the Board promulgates a decision).  While the Veteran failed to 
report for the scheduled examination, when a claimant fails to 
report for an examination scheduled in conjunction with a claim 
for an original compensation claim, the claim shall be rated on 
the evidence of record.  See 38 C.F.R. § 3.655(b) (2009); see 
also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that 
the duty to assist is not always a one-way street, and that the 
Veteran cannot passively wait for help where he may or should 
have information that is essential in obtaining evidence).  Thus, 
the Board will proceed with the adjudication of the Veteran's 
claim.

The Veteran's service treatment records reflect a diagnosis of 
depressive disorder.  In an April 2001 medical pre-screen of 
medical history report, the Veteran denied a history of seeing a 
counselor, psychiatrist, psychologist, or other professional for 
any reason including school, adjustment, family, marriage, or any 
other problem, to include depression, or treatment for alcohol, 
drug, or substance abuse.  The Veteran's May 2001 entrance 
examination reflects that his psychiatric status was normal on 
examination.  In a report of medical history, completed at that 
time, the Veteran denied a history of nervous trouble of any 
sort, habitual stammering or stuttering, frequent trouble 
sleeping, receiving counseling of any type, depression or 
excessive worry, evaluation or treatment for any mental 
condition, and attempted suicide.  

In January 2002, the Veteran underwent a mental status 
examination.  The report reflects that the Veteran was referred 
for evaluation after making suicidal statements.  Mental status 
examination reveals that the Veteran was alert and fully oriented 
with a clear thinking process, normal thought content, and good 
memory.  His mood or affect was depressed.  The physician 
diagnosed rule out pervasive developmental disorder, rule out 
depressive disorder, rule out alcohol abuse, and occupational 
problems.  The physician noted that the Veteran consistently 
denied any intent or ideation to harm himself and indicated that 
he made suicidal statements in the context of frustration with 
his occupational functioning.  The physician also reported that 
the Veteran's deficits were somewhat unclear, but that they 
"seem to be long standing problems related to intellectual and 
developmental 


issues rather than depressive symptomatology.  His occupational 
functioning is so compromised that is very unlikely that 
rehabilitative efforts will restore [the Veteran] to adequate 
duty status."  The physician recommended that the Veteran be 
administratively separated if he did not show improvement within 
three weeks.
A June 2002 service treatment record reflects that the Veteran 
underwent another mental status evaluation.  On mental status 
examination, the Veteran was alert and fully oriented.  His mood 
or affect was depressed, but his thinking process was clear and 
his thought content was normal.  His memory was good.  The 
physician diagnosed depressive disorder not otherwise specified, 
rule out pervasive developmental disorder, rule out borderline 
intellectual functioning, and rule out personality disorder.  The 
physician found that the Veteran was unsuitable for military 
service due to his potential for self-harm secondary to a 
combination of depressive disorder, intellectual deficits, and 
underlying personality pathology.  The physician concluded that 
the Veteran's disorder was so severe that his ability to function 
effectively in the military was significantly impaired.

The Veteran's service personnel records also reflect numerous 
reprimands for poor performance beginning in December 2001, 
including failure to clean his room, failure to follow 
instructions, oversleeping, losing his mask, having unauthorized 
ammunition and ammunition residue in his possession, lying to 
avoid confrontation, being told more than once to do work, 
disobeying orders and regulations, being absent from or arriving 
late to formation, poor attitude, poor job performance, failure 
to follow instructions, poor personal hygiene, unsanitary living 
conditions, inability to handle stressful situations, lack of 
motivation, and lack of discipline.  A January 2002 service 
personnel record notes that the Veteran's performance was poor 
and that he continued to "make statement of suicide."  A 
February 2002 personnel record reflects that the Veteran needed 
to "go to mental health" because of his past performance, and 
that he showed an "unbalanced personallity [sic]" in the prior 
weeks.  In March 2002, the Veteran was recommended for separation 
from service due to "misconduct and poor service."

In November 2002, the Veteran underwent a VA examination.  The 
Veteran reported that, prior to entering military service, he was 
evaluated by a psychiatrist 


and seen for a short period of time at a mental health center.  
He indicated that he was diagnosed with "clinic depression" at 
that time, but that he could not afford psychiatric medication.  
Thereafter, he entered active duty service.  He reported that he 
saw a psychiatrist during service, but that he was not prescribed 
any medication.  The Veteran complained of low mood, low energy, 
poor appetite, hopelessness, helplessness, attention and 
concentration problems, and occasional suicidal thoughts.  He 
reported one suicide attempt and depressive symptoms for at least 
two weeks straight.  He denied any current suicidal ideation, 
thoughts of self-harm, and psychotic symptoms.  

Mental status examination revealed the Veteran was alert and 
fully oriented.  He was fairly pleasant and cooperative, but his 
mood was dysphoric and his affect was generally restricted.  
Psychomotor activity was retarded, speech was slow, and thought 
processes were slow but logical.  Thought content was devoid of 
psychotic symptoms or suicidality.  Attention span and 
concentration were within normal limits.  Insight and judgment 
were fair, and intelligence appeared to be lower than average.  
The diagnoses were depressive disorder not otherwise specified 
and borderline intellectual functioning.

Social Security Administration (SSA) records reveal that the 
Veteran is receiving disability benefits for organic mental 
disorders and affective or mood disorders.  The records note a 
disability onset date of September 18, 2002.  An April 2004 
functional capacity evaluation reflects diagnoses of depressive 
disorder not otherwise specified and learning disability.

A March 2004 private psychological evaluation from J.E., Psy.D., 
completed in support of the Veteran's application for SSA 
disability benefits, notes the Veteran's complaints of 
depression.  He reported that he did not like to be around other 
people, that he could not take constructive criticism, and that 
he was unable to obtain a job.  He described a history of mental 
health treatment, provided through S.M.H.C., who allegedly 
diagnosed clinical depression.  He noted that he completed three 
or four counseling sessions at S.M.H.C., but that he declined 
medication because he thought that the depression would go away 
by itself.  The Veteran also 


reported that, during service approximately three weeks after he 
arrived in Korea, he became severely depressed and that he 
threatened, but never attempted, suicide.  He indicated that he 
saw a mental health counselor once per week during the time that 
he was in Korea.  He noted that he was medically discharged from 
service in September 2002, but that he has not had any medical 
care since that time.  He stated that he lived with his 
grandmother, and that his daily activities included watching 
television, playing video games, watching movies, listening to 
music, and going out once in a while.  He indicated that he did 
not have any friends or a girlfriend, but that he did have a 
girlfriend in Korea.

Mental status examination revealed the Veteran was alert and 
fully oriented.  His eye contact was normal, and he was 
reasonably pleasant.  He was considered to be less mature than 
average, and there was no evidence of a formal thought disorder.  
The Veteran appeared mildly depressed and his affect was mildly 
blunted.  His level of cognitive functioning was within the low 
average range, and his judgment, insight, and ability to reason 
abstractly were mildly impaired.  The Veteran reported difficulty 
sleeping and low appetite.  He noted that he was suicidal once 
during active duty service in Korea and also once during high 
school when he tried to commit suicide by hanging himself but 
ultimately talked himself out of it.  The examiner diagnosed 
depressive disorder not otherwise specified and rule out 
borderline intellectual functioning.

In June 2006, the Veteran underwent another VA examination.  The 
Veteran complained of difficulty sleeping, decreased appetite, 
loss of pleasure, avoidance of others, social isolation, fatigue, 
up and down mood, and low energy.  He noted that his daily 
activities included watching television and cleaning his 
apartment.  He indicated that he did not have any friends.  He 
reported that he had thoughts or urges of hanging himself, that 
he thought about hanging himself for about five minutes two weeks 
before, and that sometimes he felt that life was not worth 
living.  He stated that he saw a psychiatrist when he was 
overseas in the military, but he denied having any evaluation for 
mental conditions prior to his military service.  He reported 
that he was diagnosed with clinical depression during military 
service but that he was not treated.  He stated that he tried to 
hang himself when he was in 


South Korea during service, but that he was not hospitalized and 
has never been psychiatrically hospitalized.  He noted that he 
was not seeing a psychiatrist, but indicated that he was 
previously followed at S.M.H.C.  The Veteran reported that he 
lived alone, had never been married, had no children, and had a 
10th grade education but earned a General Education Diploma.

Mental status examination revealed the Veteran was alert and 
fully oriented, casually groomed and dressed, with good eye 
contact.  The Veteran's mood was neutral and his affect was 
blunt.  Thought content was remarkable for occasional brief 
thoughts of suicidal ideations.  Thought processes were concrete.  
Speech was decreased in spontaneity and the Veteran was vague 
with answers.  Psychomotor activity was normal.  Insight and 
judgment were fair to poor, and intellect appeared below average.  
The diagnoses were depressive disorder not otherwise specified 
and borderline intellectual functioning.  The VA examiner noted 
that it was likely that the Veteran's borderline intellectual 
functioning made it difficult for him to manage the stressors 
associated with military service and under the stress, his poor 
coping became visible and manifested in trying to hang himself.  
The examiner further indicated that a trial of antidepressant 
medications might be helpful to clarify whether the Veteran's 
symptoms were manifestations of poor coping with borderline 
intellectual functioning or symptoms of a depressive disorder.  

Initially, there is evidence in the Veteran's claims file that 
suggests that the Veteran's psychiatric disorder may have 
preceded military service.  Within the Veteran's service 
personnel records and service treatment records are documents 
reflecting that the Veteran was placed in a special education 
program during school and that he had problems with organization 
and turning in assignments.  Within the Veteran's claims file, a 
November 1984 case study evaluation reflects that the Veteran had 
difficulty adjusting to the social and academic expectations of 
kindergarten and that he did poorly on screening and basic 
concepts testing, that he was socially immature, that his 
cognitive ability fell within the low average category, that he 
had immature articulation and language patterns, and that he had 
a possible learning disability in the auditory channel in memory 
and comprehension and also had problems with attention.  A 
February 1987 evaluation reveals that the 


Veteran had difficulties with arithmetic, handwriting, and motor 
skills, and concluded that the Veteran was eligible for 
participation in a special education program.  A September 1990 
evaluation notes that the Veteran had difficulty relating to 
other students but was generally cooperative in his special 
education program.  In addition, during a November 2002 VA 
examination, the Veteran reported that he was diagnosed with 
"clinic depression" prior to entering service, but that he did 
not start taking psychiatric medication because he could not 
afford it.  The Veteran later indicated that he sought 
psychiatric treatment prior to service from S.M.H.C.  However, a 
request for the Veteran's records from that facility reflects 
that no such records were available, as the Veteran's chart was 
shredded in 2008.

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before acceptance 
and enrollment and was not aggravated by such service.  38 
U.S.C.A. §§ 1111 (West 2002).  Thus, veterans are presumed to 
have entered service in sound condition as to their health.  
38 C.F.R. § 3.304(b) provides expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in examination 
reports," and that "[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  38 C.F.R. § 3.304(b) 
(2009).  

While the Veteran reported that he was diagnosed with "clinic 
depression" prior to service and although the evidence suggests 
that the Veteran struggled with learning and social functioning 
prior to service, the evidence does not reflect a diagnosis of or 
treatment for a psychiatric disorder, to include a depressive 
disorder.  Although the RO attempted to obtain the identified 
psychiatric records reflecting treatment from S.M.H.C. prior to 
service entrance, those records were destroyed and are no longer 
available.  Thus, there is no objective evidence of a pre-
existing psychiatric disability, to include a depressive 
disorder.  Accordingly, in the absence of objective evidence of a 
depressive disorder at the time of the Veteran's May 2001 
entrance examination, the presumption of soundness applies in 
this case.  

After a thorough review of the evidence of record, the Board 
concludes that service connection for a depressive disorder is 
warranted.  The evidence of record reflects current diagnoses of 
a depressive disorder.  See Degmetich v. Brown, 104 F.3d 1328, 
1333 (1997) (holding that the existence of a current disability 
is the cornerstone of a claim for VA disability compensation).  
In addition, the Veteran's service treatment records reflect a 
diagnosis of depressive disorder during service.  See Barr, 21 
Vet. App. at 307 (holding that service connection requires that a 
condition be noted during service).  Thus, there is evidence of a 
depressive disorder during service.

The medical evidence of record does not support a nexus between 
the Veteran's inservice depressive disorder and his current 
depressive disorder.  There is no medical evidence of record 
which provides a nexus between the Veteran's current depressive 
disorder and his active duty service.  Nevertheless, the medical 
evidence in the Veteran's claims file reflects that there has 
been continuity of symptomatology of a depressive disorder since 
service discharge.  Barr, 21 Vet. App. at 307.  Specifically, the 
Veteran filed his claim for service connection for a depressive 
disorder in September 2002, the same month that he was discharged 
from service.  Thereafter, a November 2002 VA examiner diagnosed 
depressive disorder based on the Veteran's reported 
symptomatology.  In January 2004, the Veteran filed a claim for 
SSA disability benefits based on his depressive disorder, and a 
March 2004 private examiner also diagnosed depressive disorder 
based on the Veteran's reported symptomatology.  Last, the most 
recent VA examination of record, conducted in June 2006, also 
diagnosed depressive disorder based on the Veteran's reported 
symptomatology, which the Veteran reported began during his 
active duty service.  Although the medical evidence of record 
does not show ongoing treatment for a depressive disorder since 
service discharge, it does show continuity of symptomatology 
since that time.  Thus, the medical evidence reflects that the 
Veteran has had symptomatology of a depressive disorder 
consistently since service discharge, and there is no evidence in 
the record to contradict this evidence.  

Accordingly, as there is evidence of inservice incurrence of a 
depressive disorder, current diagnoses of depressive disorder, 
and continuity of symptomatology of a depressive disorder since 
service discharge, service connection for a depressive disorder 
is warranted.


ORDER

Service connection for depressive disorder is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


